DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 of Remarks, filed March 4, 2021, with respect to claims 1, 13, and their depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianke Kang on March 23, 2021.

The application has been amended as follows: 

Claim 1
A capacitor component comprising: 
a body including a dielectric layer and first and second internal electrodes alternately disposed with the dielectric layer interposed therebetween, and having first and second surfaces opposing each other in a thickness direction of the body, third and fourth surfaces connected to the first and second 
first and second external electrodes including first and second connection portions disposed on the third and fourth surfaces of the body, respectively, and first and second band portions extending onto portions of the first surface from the first and second connection portions, respectively; 
first and second plating layers disposed on the first and second band portions, respectively; and
a humidity resistant layer, as an integral layer, disposed on the first and second external electrodes, and having first and second openings exposing portions of the first and second band portions disposed on the first surface, respectively, 
wherein the first and second plating layers are disposed in the first and second openings of the humidity resistant layer, respectively, and are in contact with the first and second band portions, respectively,
 the humidity resistant layer includes first portions opposing each other in the width direction and disposed on the first surface, the first portions of the humidity resistant layer provided as edges of the first opening which exposes the portion of the first band portion, and 
the humidity resistant layer includes second portions opposing each other in the width direction and disposed on the first surface, the second portions of the humidity resistant layer provided as edges of the second opening which exposes the portion of the second band portion.

Claim 15
A capacitor component comprising: a body including a dielectric layer and first and second internal electrodes alternately disposed with the dielectric layer interposed therebetween, and having first and second surfaces opposing each other, third and fourth surfaces connected to the first and 
first and second external electrodes, each including first and second connection portions disposed on the third and fourth surfaces of the body, respectively, and first and second band portions extended to a portion of the first surface from the first and second connection portions, respectively; 
first and second plating layers disposed on the first and second band portions, respectively, and extending onto portions of the first and second connection portions, respectively; and DB1/ 119552501.15Application No. 16/275,795 
a humidity resistant layer, as an integral layer, covering the entire second surface, disposed on the first and second external electrodes, and having openings respectively exposing portions of the first and second band portions on the first surface and portions of the first and second connection portions, 
wherein the first plating layer is disposed in the openings of the humidity resistant layers exposing the first band portion and the portion of the first connection portion, and is in contact with the first band portion and the first connection portion, 
the second plating layer is disposed in the openings of the humidity resistant layers exposing the second band portion and the portion of the second connection portion, and is in contact with the second band portion and the second connection portion, 
the humidity resistant layer, as an integral layer, 
the first plating layer is disposed on only the first band portion on the first surface and the first connection portion on the third surface, and the second plating layer is disposed on only the second band portion on the first surface and the second connection portion on the fourth surface.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer capacitor having a humidity resistant layer that is disposed on the external electrodes of the capacitor. The humidity resistant layer has first and second openings which expose the band portions of the external electrode and in which plating layers are disposed. Each of the openings has edges in the width direction that are disposed on the principal surface of the capacitor element. The prior art further does not teach (in combination with other claim limitations) first and second plating layers are disposed on only the band portions on the first principal surface and connection portions on end surfaces of the element body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848